Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 10/21/2022. Claims 1, 3-11 and 13-17 are pending in this application. Claims 1, 11, 13, 14, 15, 16 and 17 are independent claims. Claims 2 and 12 are canceled. This Action is made Final.


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 13, 15 and 17 recite a system comprising a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters; and determining the values of the one or more output neurons from the respective computed output vectors.
The limitation of the claims 1, 13, 15 and 17 such as “accessing data representing a neural network (only in claims 1, 13 and 15), the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; obtain an input instance (only in claims 1, 13 and 15) and obtaining the values of the one or more input neurons to the optimization layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “accessing” and “obtaining” in the context of this claim encompasses the user manually accessing (obtaining) or receiving data representing neural network (mathematical model) where the neural network model contains an optimization layer with input and output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 1, 13, 15 and 17 of “apply the neural network to the input instance, by: computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “computing” in the context of this claim encompasses the user calculating (computing) [mathematical operation] the output vector from the input vectors using the neurons of the neural network by optimizing [mathematical operation] the input vectors to solve semidefinite program. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 13, 15 and 17 of “determining input vectors for the one or more input neurons from the obtained values; … determining the values of the one or more output neurons from the respective computed output vectors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining input vectors for the one or more input neurons from the obtained values for the following mathematical computation to be followed such as pre-processing of the computation and determining the values of the one or more output neurons from the respective computed output vector for the following mathematical computation to obtain the mathematical computation result such as post-processing of the computation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “a data interface and a hardware processor subsystem”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Also, the claims 1, 13, 15 and 17 recite additional elements such as “wherein the input instance includes an image, and wherein the neural network includes at least one convolutional layer, the at least one convolutional layer being followed by the optimization layer”.  
The examiner still determines that these steps amount no more than mere instructions to apply the exception using a generic computer component. The abstract idea with mathematical operations such as computing vectors for neural network on the input instance including image can be realized using a generic computing device without integrating the abstract idea into the practical application, whether the input is text, audio or image. 
And as for the additional elements such as the neural network includes at least one convolutional layer, the at least one convolutional layer being followed by the optimization layer, the examiner also determines that these steps amount no more than mere instructions to apply the exception using a generic computer component. The abstract idea with mathematical operations such as computing vectors for neural network can be realized using a generic computing device without integrating the abstract idea into the practical application, whether the neural network has a structure of multiple layers including optimization layers and convolutional layers, which are considered as more mathematical operations. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-10 are also rejected for incorporating the deficiency of their independent claim 1. 

The claims 11, 14 and 16 recite a system comprising a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors; wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters.
The limitation of the claims 11, 14 and 16 such as “accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; … accessing a training dataset including one or more input instances;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “accessing” in the context of this claim encompasses the user manually accessing (obtaining) or receiving data representing parameters of a neural network (mathematical model) where the neural network model contains an optimization layer with input and output by a joint optimization [mathematical operation] and the user manually obtaining [accessing] a training dataset as one or more input instances. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 11, 14 and 16 of “wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “computed” in the context of this claim encompasses the user calculating (computing) [mathematical operation] the output vectors for the one or more output neurons from the input vectors to solve a semidefinite program defined by the one or more parameters by jointly optimizing at least the output vectors [mathematical operation] to solve semidefinite program. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 11, 14 and 16 of “determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: …	determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining a gradient of a loss of the neural network [mathematical concept], with respect to the one or more input neuron, output vectors of the one or more output neurons and the output vectors where this process can be seen as preparation for the subsequent mathematical operation for the joint optimization.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claim 11 of “wherein the joint optimization includes repeatedly updating an output vector or auxiliary vector based on input vectors and current values of the output vectors and auxiliary vectors, and wherein the processor subsystem is configured to determine the gradient of the loss with respect to the input vectors and/or the one or more weights by backpropagating through the repeated updates”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “updating” in the context of this claim encompasses the user updating (as a result of computing or calculating, which is a mathematical operation) the input vectors and the output and auxiliary vectors with their values based on the other vector values such as input, output and aux vector values as repetitive feedback to continuously computing the vectors.  Also for example, but for the “determine” in the context of this claim encompasses the user determines [computes] the gradient of the loss with respect to the input vectors and/or the one or more weights by backpropagating through the repeated updates, which is a mathematical operation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “a data interface and a hardware processor subsystem”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional elements in the claims 11, 14 and 16 such as “train the neural network, wherein the training of the neural network” amount to no more than mere instructions to apply the exception using a generic computer component to execute the mathematical model. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The additional elements in the claims 14 and 16 such as “wherein the input instance includes an image, and wherein the neural network includes at least one convolutional layer, the at least one convolutional layer being followed by the optimization layer” amount to no more than mere instructions to apply the exception using a generic computer component to execute the mathematical model. 
The examiner still determines that these steps amount no more than mere instructions to apply the exception using a generic computer component. The abstract idea with mathematical operations such as computing vectors for neural network on the input instance including image can be realized using a generic computing device without integrating the abstract idea into the practical application, whether the input is text, audio or image. 
And as for the additional elements such as the neural network includes at least one convolutional layer, the at least one convolutional layer being followed by the optimization layer, the examiner also determines that these steps amount no more than mere instructions to apply the exception using a generic computer component. The abstract idea with mathematical operations such as computing vectors for neural network can be realized using a generic computing device without integrating the abstract idea into the practical application, whether the neural network has a structure of multiple layers including optimization layers and convolutional layers, which are considered as more mathematical operations. 


Allowable Subject Matter
5. Claims 1-11 and 13-17 are rejected to as being subject to the 101 rejections as above, but would be allowable if rewritten to overcome the 101 rejections.

Reasons for Allowance

6. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, 
Garner (US PGPub 20080281767), in view of Martinez-Canales (US PGPub 20200117993), in view of Appu (US PGPub 20180299841), in view of Duffy (US PGPub 20050278124) failed to disclose: a system for applying a neural network to an input instance, the system comprising: a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters; and determining the values of the one or more output neurons from the respective computed output vectors, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Garner, Martinez-Canales, Appu and Duffy discloses of a system for applying a neural network to an input instance, the system comprising: a data interface for accessing data representing a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization; a processor subsystem configured to: obtain an input instance; apply the neural network to the input instance, by: obtaining the values of the one or more input neurons to the optimization layer and determining input vectors for the one or more input neurons from the obtained values; determining the values of the one or more output neurons from the respective computed output vectors.
Individually, Garner teaches ii) preparing a data set to be learnt by the neural network; and (iii) applying the prepared data set to the neural network to be learnt by applying an input vector of the prepared data set to a first hidden layer of the neural network, or an output layer of the neural network if the neural network has no hidden layer(s), and determining whether at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, wherein: if at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, and if there are more input vectors of the prepared data set to learn, if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained; if the output neuron for the selected output of the neural network cannot learn to produce the associated output for the input vector, that output neuron becomes a neuron of a hidden layer of the neural network, a new neuron is added to this hidden layer to learn the associated output which could not be learnt by the output neuron, and a new output neuron is added to the neural network for the selected output, and if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained.
Martinez-Canales teaches referring again to the example deep neural network architecture depicted in FIG. 6, the output of hidden layer 608 may be optionally propagated to optimization layer 610. Examples of optimization engines include a normalization engine, an equalization engine, or the like. A normalization engine may expand the dynamic range of the contrast, for example. An example equalization engine may operate to adjust the image to contain an equal or comparable quantity of pixels at each intensity level. Optimization layer 610 propagates the signal to output layer 612, which may be a fully-connected layer, for example. The ultimate output, or QTDNN result, may be in various output formats (e.g., quaternion-valued or real-valued) depending on the application. Such formats may include, for example, a set of object or scene class labels and respective confidence score, bounding boxes of the objects detected, semantic labels for each pixel in the image, and a set of images synthesized by this network.
Appu teaches that hence, in accordance with one or more embodiments security and/or optimization layers are added to neural network models for autonomous vehicle/driving neural networks.
Duffy teaches that Neural Networks, Genetic Algorithms, Genetic Programming, logistic regression, Bayes nets, log linear models, Perceptron-like algorithms, Gaussian processes, Bayesian techniques, probabilistic modeling techniques, regression trees, ranking algorithms, Kernel Methods, Margin based algorithms, or linear, quadratic, convex, conic or semi-definite programming techniques or any modifications of the foregoing, to learn from the training data selected during step 314.
However, the prior art, Garner, Martinez-Canales, Appu and Duffy failed to disclose the following subject matter such as “computing output vectors for the one or more output neurons from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters”
Claim 13 is the method claim, similar to the claim 1; Claim 15 is the product claim, similar to the claim 1; and Claim 17 is another product claim, similar to the claim 1 except for obtaining data for the neural network.
Therefore, claims 1-10, 13, 15 and 17 contain allowable subject matter.

7. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Garner (US PGPub 20080281767), in view of Martinez-Canales (US PGPub 20200117993), in view of Appu (US PGPub 20180299841), in view of Duffy (US PGPub 20050278124), in view of Jamali (US PGPub 20190197398), in view of Lee (US PGPub 20170213129), and further in view of Chang (US PGPub 20190102678) failed to disclose: a system for training a neural network, the system comprising: a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a joint optimization, the data including one or more parameters of the joint optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the joint optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors; wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters, as recited by the independent claim 11.

Regarding Claim 1, the closest prior-art found, Garner, Martinez-Canales, Appu, Duffy, Jamali, Lee and Chang discloses of a system for training a neural network, the system comprising: a data interface for accessing data representing parameters of a neural network, the neural network including at least one optimization layer, wherein the optimization layer is for determining values of one or more output neurons from values of one or more input neurons by a optimization, the data including one or more parameters of the optimization, the data interface further for accessing a training dataset including one or more input instances; a processor subsystem configured to train the neural network, wherein the training of the neural network includes determining a gradient of a loss of the neural network with respect to the one or more input neurons and/or the one or more parameters of the optimization from a gradient of the loss with respect to the one or more output neurons of the optimization layer by: determining a gradient of the loss with respect to output vectors of the one or more output neurons from the gradient with respect to the output neurons; and determining a gradient of the loss with respect to input vectors of the one or more input neurons from the gradient with respect to the output vectors and determining the gradient of the loss of the neural network with respect to the input neurons therefrom, and/or determining the gradient of the loss with respect to the one or more parameters from the gradient with respect to the output vectors
Individually, Garner teaches ii) preparing a data set to be learnt by the neural network; and (iii) applying the prepared data set to the neural network to be learnt by applying an input vector of the prepared data set to a first hidden layer of the neural network, or an output layer of the neural network if the neural network has no hidden layer(s), and determining whether at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, wherein: if at least one neuron for the selected output in each layer of the neural network can learn to produce the associated output for the input vector, and if there are more input vectors of the prepared data set to learn, if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained; if the output neuron for the selected output of the neural network cannot learn to produce the associated output for the input vector, that output neuron becomes a neuron of a hidden layer of the neural network, a new neuron is added to this hidden layer to learn the associated output which could not be learnt by the output neuron, and a new output neuron is added to the neural network for the selected output, and if there are more input vectors of the data set to learn, repeat (iii) for the next input vector, else repeat (i) to (iii) for the next output of the neural network if there are more outputs to be trained.
Martinez-Canales teaches referring again to the example deep neural network architecture depicted in FIG. 6, the output of hidden layer 608 may be optionally propagated to optimization layer 610. Examples of optimization engines include a normalization engine, an equalization engine, or the like. A normalization engine may expand the dynamic range of the contrast, for example. An example equalization engine may operate to adjust the image to contain an equal or comparable quantity of pixels at each intensity level. Optimization layer 610 propagates the signal to output layer 612, which may be a fully-connected layer, for example. The ultimate output, or QTDNN result, may be in various output formats (e.g., quaternion-valued or real-valued) depending on the application. Such formats may include, for example, a set of object or scene class labels and respective confidence score, bounding boxes of the objects detected, semantic labels for each pixel in the image, and a set of images synthesized by this network.
Appu teaches that hence, in accordance with one or more embodiments security and/or optimization layers are added to neural network models for autonomous vehicle/driving neural networks.
Duffy teaches that Neural Networks, Genetic Algorithms, Genetic Programming, logistic regression, Bayes nets, log linear models, Perceptron-like algorithms, Gaussian processes, Bayesian techniques, probabilistic modeling techniques, regression trees, ranking algorithms, Kernel Methods, Margin based algorithms, or linear, quadratic, convex, conic or semi-definite programming techniques or any modifications of the foregoing, to learn from the training data selected during step 314.
Jamali teaches that the training process involves gradient descent and backpropagation. Gradient descent is an iterative optimization algorithm for finding the minimum of a function; in this case, a loss function. Backpropagation is a method used in artificial neural networks to calculate the error contribution of each neuron after a batch of data is processed. In the context of learning, backpropagation is used by a gradient descent optimization algorithm to adjust the weight of neurons (or nodes) in a neural network by calculating the gradient of the loss function
Lee teaches that the training may include determining a loss that is propagated back to the neural network, based on the desired value and the output value, and determining a parameter of neurons included in the neural network based on the loss and a gradient descent scheme that is based on an output activity of the neurons.
Chang teaches to determine a gradient of loss corresponding to the input data based on the result of the loss function, update a parameter of the neural network based on the determined gradient of loss for generating a trained neural network based on the updated parameter. The apparatus may input other data to the trained neural network, and indicate a recognition result.
However, the prior art, Garner, Martinez-Canales, Appu, Duffy, Jamali, Lee and Chang failed to disclose the following subject matter such as “wherein the output vectors for the one or more output neurons are computed from the determined input vectors by jointly optimizing at least the output vectors with respect to the input vectors to solve a semidefinite program defined by the one or more parameters”
Claim 14 is the method claim, similar to the claim 11, and Claim 16 is the product claim, similar to the claim 11.
Therefore, claims 11-12, 14 and 16 contain allowable subject matter.

8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

9. Applicant's arguments with respect to the claims 1, 11, 13, 14, 15, 16 and 17 have been fully considered but they are not persuasive. Regarding the argument on pages 10-11 of the remark, that even if an independent claim is determined to be ineligible, the dependent claims may be eligible and the applicant requests that the subject matter of claims 2 and 12 be independently analyzed for the abstract idea. The examiner maintains the 101 abstract idea over the subject matter of claims 2 and 12 respectively. Firstly, as for the subject matter of the claim 2 such as “wherein the input instance includes an image, and wherein the neural network includes at least one convolutional layer, the at least one convolutional layer being followed by the optimization layer.”, the examiner determines that the characteristic of the input data is not integrating the abstract idea into the practical application as the process to compute the input data to output data using mathematical operations and mental process is still applicable using a generic computing device, not pen and paper. And also the neural network comprising or including multiple layers such as convolutional layer and optimization layer is considered as additional mathematical operations such as convolution and optimization. Thus, the examiner determines the amendment regarding such subject matter is still ineligible under 101 abstract idea. 
	Secondly, as for the subject matter of the claim 12 such as “wherein the joint optimization includes repeatedly updating an output vector or auxiliary vector based on input vectors and current values of the output vectors and auxiliary vectors, and wherein the processor subsystem is configured to determine the gradient of the loss with respect to the input vectors and/or the one or more weights by backpropagating through the repeated updates”, the examiner determined it’s additional mathematical operations such as repetitive optimization updates using input, output and auxiliary vectors and also computing the gradient of the loss by backpropagating. Thus, the examiner determines the amendment regarding such subject matter is still ineligible under 101 abstract idea.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193